Broyles, J.
1. In the light of the qualifying note of the trial judge, there is no merit in grounds 3 and 4 of the amendment to the motion for a new trial.
2. As presented, there is no merit in any of the other grounds of the amendment to the motion for a new trial.
3. The evidence demanded the verdict directed, and the court did not err in overruling the motion for a new trial.
4. It appearing that the writ of error in this case must have been sued out for the purpose of delay only, the motion of the .defendant in error for the award of damages is granted. Civil Code, § 6213.

■Judgment affirmed, with damages.

Complaint; from city court of La Grange — Judge Harwell. February 10, 1916.
Meadows & Wyatt, for plaintiff in error.
E. T. Moon, contra.